Citation Nr: 1202881	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-42 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Togus, Maine



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to January 1992 and from January 2001 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO denied a rating in excess of 30 percent for PTSD.

The RO subsequently issued a rating decision in August 2010 in which his disability evaluation was increased to 50 percent for PTSD effective from November 9, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board. 

A hearing was held in August 2011, by means of video conferencing equipment with the appellant testifying at the RO in Togus, Maine, before the undersigned acting Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

During the August 2011 hearing, it was agreed that the record would be held open for 60 days in order to allow the Veteran and his representative the opportunity to submit additional evidence from a private psychiatrist.  Such evidence was submitted in October 2011, and the 60 day time period has expired.  Thus, the Board may proceed with adjudication of the case.

The Board has also reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's attorney submitted additional evidence that is pertinent to the claim; however, the Veteran and his attorney have not provided a waiver of the RO's initial consideration of the evidence.  In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  The Board is prohibited from considering additional evidence without remanding the case to the RO for initial consideration, unless there is an appropriate waiver from the Veteran.  Consequently, the case must be remanded to allow the RO initial consideration of the additional evidence that has been received since the August 2010 statement of the case was issued.

The Board also notes that the Veteran and his attorney have indicated that he is participating in vocational rehabilitation.  However, there is no vocational rehabilitation folder associated with the claims file.  Therefore, the RO should associate the Veteran's complete vocational rehabilitation folder with the claims file. 

Moreover, it appears that there may be additional treatment records that have not been associated with the claims file.  In this regard, a September 2011 private psychological report indicated that the Veteran receives psychiatric treatment on a regular basis at the VA Mental Health Clinic in Togus, Maine.  The psychologist specifically noted that the Veteran's treatment includes two visits per month for psychotherapy.  However, the claims file does not contain any VA treatment records dated after August 2010.  As such, there may outstanding VA medical records that are relevant to the claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c).  Therefore, the RO should attempt to obtain the Veteran's recent VA treatment records. 

In addition, the Board notes that the Veteran was afforded a VA examination in December 2009 in connection with his claim for an increased evaluation for PTSD.  However, he was more recently evaluated by a private psychiatrist in September 2011 and that provider specifically noted that there were discrepancies between the findings in December 2009 and September 2011.   The Board also finds it significant that there were discrepancies between the Veteran's reports during his August 2011 hearing testimony and the complaints he made during the September 2011 private psychological evaluation.  For example, he denied having any suicidal thoughts during his hearing, yet during the next month, he told the private psychologist that he had intermittent suicidal ideation.  Thus, it is unclear as to whether the Veteran's reports are credible or whether they indicate that the disability worsened or simply had a temporary increase in severity.  As noted above, the Veteran has been receiving ongoing treatment, and such records may provide more evidence regarding his symptomatology.  Therefore, the Board finds, after the additional treatment records have been obtained, another VA examination would be helpful in ascertaining the current severity and manifestations of the Veteran's service-connected PTSD.  

Finally, the Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, Veteran and his attorney have alleged that he is unable to maintain full-time employment due to his service-connected PTSD.  Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate with the claims file the Veteran's complete VA vocational rehabilitation folder. 

2.  The RO should obtain and associate with the claims file all outstanding VA medical records pertaining to the Veteran's PTSD, including treatment records from the Mental Health Clinic in Togus, Maine, that are dated from August 2010 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the September 2011 private psychological evaluation and ongoing treatment records, and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, he or she should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment. 

In rendering his or her opinion, the examiner should discuss the findings contained in the September 2011 private psychological report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary. 

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


